FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                 BILL OF COSTS
                          Court of Appeals No. 12-14-00131-CV

                                 Trial Court No. 09-00138

Edom Corner, LLC and Earl A. Berry, Jr.

Vs.

It's the Berry's, LLC d/b/a Mary Ellen's
DOCUMENTS FILED                        AMOUNT       FEE PAID BY
Motion fee                                $15.00    Richard L Ray
Indigent                                  $25.00    Richard Ray
Supreme Court chapter 51 fee              $50.00    Richard Ray
Required Texas.gov efiling fee            $20.00    Richard Ray
Filing                                   $100.00    Richard Ray
TOTAL:                                   $210.00

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 7th day of April 2015, A.D.

                                               CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk